Case 8:18-cv-02715-.]DW-.]SS Document 1 Filed 11/13/18 Page 1 of 5 Page|D 1

 

n
UNlTEl) sTATEs DISTRICT coURT ' 73
Mu)I)LE DISTRICT oF FLoRu)A w
TAMPA DIvIsIoN
KERRY vINA, ,~ *"
Plaintiff, CASE No. 3`»\9>°`/ "-W‘ 3` [ 13 ‘§5 S
vs. JURY TRIAL DEMANDEI)

COMENITY LLC, d/b/a COMENITY BANK,

Defendant.
/

.QQ_MMN_'I_`
Plaintiff, KERRY VINA (“Plaintiti”), allege the following Complaint against Defendant,
COMENITY LLC, d/b/a COMENITY BANK (“Defendant”):
1. This is an action for damages for violations of the Telephone Consumer Protection
Act, 47 U.S.C. §227 et seq. (“TCPA”) and the Florida Consumer Collection Practices Act, Fla. Stat.

§§ 559.55 et seq. (“FCCPA”).

PARTIES
2. Plaintiff is a “consumer” as that term is defined by Fla. Stat. § 559.55(2).
3. Defendant is a foreign company that conducts business in Florida. Defendant has a

registered agent located in the state of Florida, and the actions forming the basis of this Complaint
took place at Plaintiff’s home location in this district.

4. Defendant is a “person” subject to regulation under Fla. Stat. § 559.72.

5. Plaintiff is the subscriber, regular user and carrier of the cellular telephone number,

(727-)()0(-6649), and was the called party and recipient of Defendant’s autodialer calls.

S.\\.°g \ _1_

¢”

Case 8:18-cv-02715-.]DW-.]SS Document 1 Filed 11/13/18 Page 2 of 5 Page|D 2

6. Plaintiff is the subscriber, regular user and carrier of the cellular telephone number,

(352-XXX-1854), and was the called party and recipient of Defendant’s autodialer calls.
JURISDICTION AND VENUE

7. This Court has federal question jurisdiction pursuant to 28 U.S.C. § 1331 for the
TCPA claim, and should exercise supplemental jurisdiction over the state FCCPA claims pursuant
to 28 U.S.C. § l367(a), as such claims are so closely related so as to form part of the same case or
controversy.

8. Venue is proper in this District pursuant to 28 U.S.C. § l39l(b)(2), in that the acts
giving rise to this action occurred in this District.

FACTUAL ALLEGATIONS

9. Plaintiff allegedly incurred a consumer debt with Defendant (hereinafter “Subject
Debt”).

lO. 'l`he Subject Debt is considered a “consumer debt” as defined by the FCCPA, as it
constitutes an obligation for the payment of money arising out of a transaction in which the money
and/or services which was the subject of the transaction Was primarily for Plaintiff`s’ personal,
family, or household purposes.

ll. In or around April, 2018, Plaintiff became delinquent on the Subject Debt due to
financial hardship.

12. In or around May, 2018, as part of its efforts to collect the Subject Debt, Defendant
began a campaign of calling Plaintift’s cellular phone numerous times.

13. On multiple occasions, Plaintiff answered Defendant’s automated calls and informed
them that she was experiencing financial hardship and was unable to make payment. She then

requested Defendant to stop calling her cell phone.

Case 8:18-cv-02715-.]DW-.]SS Document 1 Filed 11/13/18 Page 3 of 5 Page|D 3

l4. Despite Plaintist requests, Defendant continued to autodial her cell phone in an
attempt to collect the subject debt approximately 100 times.

15. Each of Defendant’s calls placed to Plaintiff’s cell phone in which she answered had
a time-gap before one of Defendant’s representatives would respond. This suggests Defendant used
an autodialer system to place calls to Plaintiffs cell phone.

16. Defendant placed artificial voice calls to Plaintiff’s cell phone.

17. Defendant placed pre-recorded voice calls to Plaintiff"s cell phone.

18. Further, Defendant has numerous other federal lawsuits pending against them
alleging similar violations and facts as stated in this complaint

19. Despite Plaintiff informing Defendant for her reason of non-payment towards the
Subject Debt and taking all reasonable measures at negotiating a resolution to the Subject Debt, the
Defendant continued its efforts to try and collect the Subject Debt from Plaintif`f`. As a result,
Defendant’s subsequent attempts to persuade Plaintiff were made with the intent to simply exhaust
Plaintiff’s will and harass Plaintiff.

20. The above-referenced conduct was a willful attempt by Defendant to engage in
conduct Which was reasonably expected to abuse or harass Plaintiff.

21 . Defendant’s conduct has caused Plaintiff to suffer injuries in fact through significant
anxiety, emotional distress, frustration, and anger.

w

VIOLATIONS OF THE TELEPHONE COMSUMER PROTECTION ACT
47 U.S.C. § 227 et seq.

22. Plaintiff incorporates by reference paragraphs l through 21 of this Complaint as

though fully stated herein.

Case 8:18-cv-02715-.]DW-.]SS Document 1 Filed 11/13/18 Page 4 of 5 Page|D 4

23. lt is a violation of the TCPA to make “any call (other than a call made for
emergency purposes or made with the prior express consent of the called party) using any automatic
telephone dialing system or an artificial or prerecorded voice to any telephone number assigned
to a cellular telephone service ...” 47 U.S.C. § 227(b)(l)(A)(iii).

24. The Defendant placed non-emergency telephone calls to Plaintill’s cellular
telephone using an automatic telephone dialing system or pre-recorded or artificial voice, without
Plaintiff’s consent in violation of 47 U.S.C. § 227(b)(l)(A)(iii).

25. Plaintiff revoked any prior express consent Defendant had to call Plaintiff’ s cellular
telephone number. As such, the Defendant’s calls were Willfiil or knowing. See 47 U.S.C. §
312(f)(l).

26. As a result of the Defendant’s conduct and pursuant to Section 227(b)(3) of the
TCPA, Plaintiff was hanned and is entitled to a minimum of $500 in damages for each violation.

27. Because the Defendant knew that Plaintiff had revoked prior express consent to
receive their autodialed and prerecorded voice calls to her cellular telephone - and /or willfully used
an automatic telephone dialing system and/or prerecorded voice message to call Plaintiff’s cellular
telephone without prior express consent ~ Plaintiff requests the Court to treble the amount of
statutory damages available to Plaintiff pursuant to 47 U.S.C. § 227(b)(3).

Wl-IEREFORE, Plaintiff demands judgment against the Defendant for damages, costs, and
such further relief as this Court deems just and proper.
QO_IM

VIOLATIONS OF THE FLORIDA CONSUMER COLLECTIONS PRACTICES ACT
FLORIDA STATUTES § 559.55 et seq.

28. Plaintiff incorporates by reference paragraphs l through 21 of this Complaint as

though fully stated herein.

Case 8:18-cv-02715-.]DW-.]SS Document 1 Filed 11/13/18 Page 5 of 5 Page|D 5

29. The foregoing acts and omissions of Defendant constitute a violation of the FCCPA:

a. Fla. Stat. 559.72(7): Willfully communicate with the debtor or any
member of` her or his family with such frequency as can reasonably be
expected to harass the debtor or her or his family, or willfully engage in
other conduct which can reasonably be expected to abuse or harass the
debtor or any member of her or his family.

30. As a result of Defendant’s violation of the FCCPA, pursuant to Fla. Stat. § 559.77
Plaintiff is entitled to damages in an amount up to $1,000.00 for violation of the FCCPA, actual
damages, plus reasonable attomeys’ fees and costs.

WHEREFORE, Plaintiff demands judgment for actual and statutory damages, attorneys’

fees, costs, and such further relief as this Court deemsjust and proper.

DEMANMOR JuRY TRlAL

Plaintiff demands a trial byjury on all issues so triable.

C`j -`

/s/ W
Jon P.D€rbbeld, Esq.

Fla. Bar No. 105869
Jon@berkmyer.com
Berkowitz & Myer

4900 Central Avenue

St. Petersburg, Florida 33707
(727) 344-0123(office)
Attorneys for Plaintijj"

